Title: From George Washington to Anne-César, chevalier de La Luzerne, 9 January 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters New Windsor Janry 9th 1781
                        
                        I was duly honored with your Excellency’s Letter of the 21st Decr and have transmitted the Dispatches to Sir
                            Henry Clinton by a safe conveyance. I have the honor to be With the Most perfect respect Your Excellencys Most Obedient
                            and Humble Servant
                        
                            Go: Washington
                        
                    